DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a cinema screen positionable in a theatre, the cinema screen
omprising:
a matrix of light emitters configured to form a light-emitting area of the cinema screen; and
a diffuser sheet including one or more perforations and being positionable between the matrix of light emitters and an audience area in the theatre, such that lighted spots are formed thereon from the matrix of light emitters and one or more gap areas are formed between the lighted spots, wherein the one or more perforations are alignable with respect to the one or more gap areas to prevent light outputted by the light emitters from being viewable through the one or more perforations in the  audience area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd